9 F. Supp. 2d 500 (1998)
TOWNSHIP OF MARLBORO, et al., Plaintiffs,
v.
The BOARD OF EDUCATION OF THE FREEHOLD REGIONAL HIGH SCHOOL, et al., Defendants.
No. CIV.A. 97-5401.
United States District Court, D. New Jersey.
June 23, 1998.
James S. Rothschild, Jr., Riker, Danzig, Scherer, Hyland & Perretti, Morristown, NJ, Stuart J. Moskovitz, Manalapan, NJ, for Plaintiff Tp. of Marlboro, Marcus & Greenstein.
Robert F. Munoz, Lomurro, Davison, Eastman & Munoz, Freehold, NJ, for Plaintiff Tp. of Manalapan & Bachman.
Paul K. Hennessy, Brian D. Lieberman, Waters, McPherson, McNeill, Secaucus, for Defendant Bd. of Educ. of Freehold Regional High School.
John K. Worthington, Office of the New Jersey Atty. Gen., Trenton, NJ, for Defendants Maddaluna & Klagholz.
*501 Howard M. Newman, Kalac, Newman, Lavender & Campbell, Neptune, NJ, for Defendant Colts Neck.

OPINION
WOLIN, District Judge.
This opinion supplements a prior opinion of the Court and through its resolution satisfies "the one-person one-vote" principle. At the same time, it preserves the voting influence of the less-populated communities who will continue to have a meaningful voice in the affairs of this regional school district.
Previously, the Court determined that New Jersey Statute Annotated 18A:13-8 as applied to the Board of Education of the Freehold Regional High School District was unconstitutional. Shifts in population and the disproportionate growth of the constituent municipalities necessitated that the initial voting structure be revised in favor of a weighted voting process that would take into account these changes. Hence, the initial allocation of one vote per municipality, except for Howell Township's two votes, would have to be revised to eliminate the systemic discrimination occasioned by the passage of time and current population patterns.
The Court challenged the participants in this litigation to devise a plan that would be constitutional, yet fair. Towards that end, and through that process, a plan has been established that will foster balanced decision-making and still permit parity of voting between the larger and smaller constituent municipalities. While some deviation in voting power exists, it has been minimized. Moreover, total elimination of voting power deviation is an impossible task where the population discrepancy between one municipality and another is of an extraordinary magnitude.[1]
Meanwhile, it is not the mission of this Court to devise a perfect voting scheme, nor must the system of weighted voting please all concerned. Rather, adherence to legal precepts embodied in constitutional principles will serve the public interest and complete the Court's stewardship of this case.
According to the 1990 federal census, the population of each district and the commensurate percentages of the total population of the District are as follows:


  Howell Township      38,987  27.8%
  Marlboro             27,974  19.9%
  Manalapan            26,716  19.0%
  Freehold Township    24,710  17.6%
  Freehold Borough     10,742   7.7%
  Colts Neck Township   8,559   6.1%
  Farmingdale Borough   1,462   1.0%
  Englishtown Borough   1,268   0.9%

With an allocation of one vote per municipality, except for Howell's two votes, the disproportionality of weighted voting is self-evident. Likewise, the application of a strict percentage of population formula, although constitutional, would be unjust. Under such a scenario, the representatives of Howell, Marlboro and Manalapan could dominate the vote on every critical issue. Conversely, implementation of the old system of weighted voting would permit the five communities with the least percentage of population to thwart the will of the three municipalities with the largest percentage of population.
Through the plan that has been submitted to the Court, none of the existent voting infirmities remain. Each municipality will retain its seat on the School Board and each will have a meaningful voice in the current and future affairs of that regionalized body.
To accomplish this purpose, it is necessary to form four representative districts which will be comprised of two municipalities each. The essence of the plan is to join a smaller community with a larger community in a representative district with consideration given to geographical location.[2] Through this *502 alignment, the total Board votes will remain at nine, with each Board vote representative of approximately 15,602 citizens. The proposed alignment of municipalities, Board members, existent population, the percentage of population and the vote percentage to be assigned to each is as follows:


               BOARD               POPULATION
MUNICIPALITY  MEMBERS  POPULATION  PERCENTAGE  VOTE   PERCENTAGE
Farmingdale      1         1,462        1       .5 )
                                                   )     2.5
Howell           2        38,987       27.8    2.0 )
Freehold Boro    1        10,742        7.7     .9 )
                                                   )     2.3
Freehold Twshp.  1        24,710       17.6    1.4 )
Colts Neck       1         8,559        6.1     .9 )
                                                   )     2.3
Marlboro         1        27,974       19.9    1.4 )
Englishtown      1         1,268         .9     .5 )
                                                   )     1.9
Manalapan        1        26,716       19      1.4 )
                ___       ______       ____    _____     ___
TOTAL:           9                     100     9.0       9.0

Thus, without a change in the number of board members  nine  the vote percentage of representative districts is substantially equal, with a minimum of deviation. Moreover, the likelihood of "big three" dominance has been eliminated.[3] To facilitate this representative structure, the residents in each of the conjoined municipalities will vote for the Board representative designated from the other municipality. Thus, by way of example, Farmingdale and Howell will vote for each other's School Board representative and will still retain three Board representatives with a total of 2.5 votes.
The Court is mindful that district-wide elections would meet appropriate constitutional standards. Nevertheless, the plan adopted by the Court, one of representative districts, equally satisfies the dictates of the Constitution's "one-person, one-vote" principle.
With the adoption of this plan, it is no longer necessary for this Court to retain its jurisdiction. Each of the Court's goals has been achieved and the issues in dispute are entitled to closure. The Board, an elected body, is once again vested with the legal authority to decide the important issues that have confronted it in the past and the important issues that will confront it in the future.[4] An appropriate Order is attached.

ORDER
In accordance with the Court's Opinion filed herewith,
It is on this 23d day of June, 1998
*503 ORDERED that four (4) representative districts are formed comprised of two (2) municipalities each; and it is further
ORDERED that the conjoined municipalities are comprised of:
1. Farmingdale and Howell;
2. Freehold Borough and Freehold Township;
3. Colts Neck and Marlboro; and
4. Englishtown and Manalapan;
and it is further
ORDERED that the total Board vote remains at nine (9); and it is further
ORDERED that Howell has two (2) Board representatives and the remaining towns have one (1) Board representative each; and it is further
ORDERED that the Board votes are allotted as follows:
1. Farmingdale .5
2. Howell 2.0
3. Freehold Borough .9
4. Freehold Township 1.4
5. Colts Neck .9
6. Marlboro 1.4
7. Englishtown .5
8. Manalapan 1.4
and it is further
ORDERED that the residents in each of the comprised municipalities vote for the Board representative designated from the other municipality; and it is further
ORDERED that the Court terminate its jurisdiction.
NOTES
[1]  Colts Neck complains that its population of 8,559 exceeds the population of Farmingdale and Englishtown, yet its voting power is disproportionate. Colts Neck's population is disproportionate to that of Freehold Borough, yet under the plan it will receive the same .9 vote.
[2]  The combination of towns was based on a number of factors Farmingdale is completely surrounded by Howell and is, in many ways, arguably a "neighborhood" of Howell, albeit with an independent local government. Freehold Township and Freehold Borough were combined in the Commissioner's plan, and there is no reason to alter that combination. Moreover, Freehold Borough is totally surrounded by Freehold Township. Colts Neck has always sent its high school students to Marlboro, creating at least some degree of common interests at the high school level. Englishtown and Manalapan currently share the same K-8 local system. Englishtown is totally surrounded by Manalapan and this geographical confluence has always led to a high degree of cooperation between the two towns. Moskovitz Memo, March 6, 1998.
[3]  "Big three" refers to Freehold Township, Marlboro, and Manalapan, whose population percentages amount to approximately 57% of the total population.
[4]  The Court appreciates the cooperation of all designated counsel and Dr. John Sherry, the representative of the Commissioner of Education. Without their assistance, a difficult task would have been more difficult and incapable of swift resolution. Moreover, when a fair and just result is obtained, all participants have a right to take pride in their work product.